Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 1 of 12




  EXHIBIT M
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 2 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…


    Presumption of Innocence: The Devil's
     Dishonest, Deplorable, Diabolically
            Demented Demons
"Let's go, get up” … “Come on, you're going to jail." Wha? Is this another nightmare? I've had
torturous dreams and trouble sleeping ever since my arrest and immediate remand into federal
prison. I look around as 5 police officers stand in my apartment. The clock reads 5:30 AM.


"Get dressed. We're taking you to jail."
I start to get up and dress—still groggy and in complete disbelief that this is somehow happening
AGAIN. I confusedly say, "But I'm under house incarceration What in the world am I getting
arrested for?"
"It doesn't matter," they respond.
I ask to see the warrant as I'm sure there's been a mistake, but they refuse. They handcuff me and
lead me, once again, in the abyss at the point of a gun. I was nearing completion with my
"Presumption of Innocence: Redress of Grievances" and only had #5 and #8 to complete and
edit. In fact, my notebook containing them was sitting on my table as I had intended to spend that
day finalizing them for publication. Coincidentally, this was the second time that I was nearing a
press release and subsequently was arrested.


The police take me to the nearest precinct in Manhattan and process me. I heard them talking
confusedly and trying to figure out what to do next. Eventually they tell me the arrest warrant is
from Virginia and that I've been arrested as a fugitive from justice. I ask the officer the charges
and what happens next, but he doesn't know. They finish processing me and then take me outside
the federal courthouse around 6:30 AM. I'm told we are waiting for pretrial services to remove
my ankle bracelet before they can take me into the state courthouse. Great. As we sit there, I start
to bond with the NYPD—they're very professional and I understand that they're doing their
job—likewise, they see my respect, attitude, and general demeanor and they open up a bit about
what's going on: They confess how unusual the entire situation is. They tell me that never in all
their years of experience have they ever had something like this happen;
Apparently, Virginia filed an arrest warrant back in November, but the NYPD never did anything
with it until the FBI called them and specifically told them to execute it today. Strange… What
the hell is going on? We wait outside as the police call back-and-forth between themselves and
pretrial services trying to figure out how and when to get someone to come down and remove my
ankle bracelet. Finally, after 9 AM, my pretrial services officer comes by and removes the
bracelet while also commenting on the atypical situation. The police then take me to the state
                                                 1
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 3 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

courthouse where I'm processed once again and led into a holding cell with other arrestees as we
await bail. A few hours in the cell and my new lawyer comes by to explain what is going on—he
has only just officially taken on my case as my last lawyer abandoned my case when he left the
firm.


Anyway, when I was initially arrested back in August, the FBI alleged in my bail hearing that I
sexually assaulted a colleague that I worked with, lived with, and dated for a time. They
incredulously claimed that they found pictures from my devices over 5-6 months ago that
allegedly showed my sexually assaulting her 2+ years ago. However. when they interviewed her,
she did not cooperate with their investigation, nor did she claim that I ever hurt her and that she
did NOT want to press charges. This was a person I cared for and even loved very much, I never
ever would have hurt her and she knows this. Even after our fling of a relationship ended, we
remained very close I considered her my best friend and she mine—up until the FBI began to
harass and intimidate her and she sent me that final text last March that she was no longer
allowed to contact me. And that's how our special relationship ended. I was heart-broken. And
now to claim I sexually assaulted her? I can't even bear it.


Anyway, initially the judge said he would not even consider these outrageous allegations in my
bail determination (but found me guilty and threw me in prison nonetheless). Despite this
dismissal, they once again attempted to bring it up in my second bail hearing, and once again, the
judge dismissed it. Our belief at the time was that this was just another dishonest, dirty trick to
lie and taint my image to subconsciously influence the judge. My prosecutor, the ROACH, was
particularly adept at lying and manipulation. However, apparently after my second bail hearing
when I was released on literally every possible restriction, the FBI and the ROACH contacted
Virginia and actually directed the District Attorney to file charges and prosecute me so they
could violate me on my bail and take me back to federal prison. THE. DAY. AFTER. MY.
RELEASE. The FBI had this "evidence" for almost an ENTIRE YEAR, but only forwarded it to
the state as a malevolent and depraved strategy: Even though the charges were bogus and would
NEVER hold up in a court of law, it was enough to send me back to prison. Incredibly, the
alleged victim was STILL not cooperating and still vehemently opposed pressing charges against
me. But since when has the FBI or the Feds ever cared about a victim? They don't give a shit
about her. Let me repeat that: The FBI obviously couldn't care less about her at all. Otherwise,
why wait a year to forward it to Virginia? Why file charges when she expressly doesn't want any
charges? Because they are ruthless, soulless demons who simply want to use her to destroy me.
She's a tool to be used at their disposal nothing more than a meaningless pawn in their sadistic
game.


They don't care about her or finding the truth—only what deceitful lies they can weave before
the court to have me rot in prison. Remember, humans rotting in prison sustain these demons.
                                                 2
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 4 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

Incredulously, although the Feds failed in their incessant intimidation to coerce her into filling
charges against me (yes, multiple attempts involving disgusting lies that they told her), they still
pushed forward and demanded the Virginia District Attorney to press charges WITHOUT her
consent or cooperation. What were the terms of the maleficent quid pro quo between the
ROACH and the Virginia DA? Who knows, but it was certainly not legal. The state of Virginia
clearly has no sovereignty as a state, but instead bends to the will and malicious desires of the
federal government against alleged victims and the legal code of ethics.
But that's not all we learn the ROACH had previously approved for me to travel into the city for
Thanksgiving With my family. My family booked travel arrangements and planned outings to a
Knicks game, a musical. comedy show. etc during the week of Thanksgiving. Honestly. I never
should have been under house incarceration in the first place, but traveling with my family
should have nullified my "danger to society". Alas. it was too good to be true once my family
arrived, the ROACH called and gleefully rescinded the exemption; No, I would not be permitted
to disregard the unconstitutional conditions imposed by the court for Thanksgiving. The ROACH
is the very personification of pure evil—soulless demons sent from the pits of hell to torture and
afflict good people. But we already knew this—it was the reason that we finally discovered. Yes.
the reason he set up my family to come visit with me in NYC and then rescind was because he is
pure, 100% evil; but so much more than that—not only did he purposefully rescind the
exemption as to steal Christmas from a child, but he also unconscionably planned for the police
to arrest me and drag me from my apartment from my apartment on Thanksgiving WHILE my
family was in town. All this time so he could showcase his power as the demented United States
Attorney that he was; indeed a true diabolical scheme that we never saw coming. Unfortunately
for him, it did not work out as planned and instead took the police several weeks to execute the
arrest warrant.


Normally, Virginia would have never filed bogus charges. Normally, the AUSA would contact
my attorney regarding the charges so we could handle them without any fugitive arrests
necessary. But this isn't a normal case—ROACH is hoping to base his political career off my
murder. And so, although I'm under every possible inhumane bail restriction including 24-hours
house incarceration, I'm still arrested and labeled a FUGITIVE for a non-existent crime that
allegedly happened 2 years ago on an arrest warrant that was purposefully hidden from my legal
team, and based on "evidence" originally discovered 6 months ago but never sent to Virginia
until now, and a victim who denies the charges and is not cooperating. The Feds play dirty—if
you haven't noticed already. And yes, his is the United States and the FBI, and not the USSR and
the KGB.


The ROACH and the FBI absolutely hated every second I was out on bail despite the unlivable
conditions. They even told my attorney that they wanted me back in prison WHERE I
BELONGED and that they would do anything to accomplish it. Isn't that incredible? At the time,

                                                 3
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 5 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

we thought they were just salty that I was permitted one small liberty instead of denied all
permanently in prison. We were in the process of finalizing requests with the court to get
computer/lnternet access as well as move me back to my home country of Texas since I was not
bankrupt and could no longer afford my rent. The ROACH denied our request and said that they
would argue against it in court, but we were optimistic that we would win and I would be home
with my family for Christmas despite the demons' best efforts. However, instead of arguing for
my return home we were once again arguing for my freedom and potentially which prison I
would spend Christmas. Do you have the same gut-wrenching repulsion? Does it not make you
sick? Can you believe their overt malicious tenacity? That's the devil's dishonest, deplorable,
diabolically demented demons known as the Feds—and their nonchalant, everyday lives of
torturing and destroying their enemies.


In addition to the ROACH arguing that I broke my bail conditions due to the "new" arrest that
they constructed, I leam that they also clam I broke my bail conditions by accessing the Intemet.
They file a letter with the court. which was clearly already prepared, that contained blatant lies.
deception, and fallacious arguments just like their search warrant and vindictive indictment.
They outnght lie to the court and clam that Virginia DA "found additional evidence" linking me
to the cnme—the DA told my attorney that the only evidence they had was what the FBI gave
them. So. who is lying? Is the court not concerned that there IS a liar in their midst? Not really.
nope. Additionally. the letter mentions Internet access based on Google account login data they
obtained from Google without a warrant as well as IP addresses they clam indicate TOR access
that they obtained from my ISP. Verizon, also without a search warrant. So, first of all,
apparently the FBI can subpoena and receive information about your Google account without a
search warrant and they can sniff your Internet traffic and obtain information about your web
traffic from Verizon without a search warrant. Police State, anyone? Thought crime via
“conspiracy" charges, illegal searches and seizures, searches without warrants, lies, and prison
without conviction, malicious manipulation of the system, coercion and blackmail; the list goes
on and on and on this IS a Police State. This IS what George Orwell cautioned us about. This IS
what happens when the people become content and willing to sacrifice civil rights and liberties
for “security”.


The web traffic and other evidence submitted to the court failed to mention a minor detail—my
cousin moved in with me to assist me with life necessities such as purchasing food and grocenes,
throwing out the trash, picking up the mail, oh and paying bills and handling communication for
me. My cousin even signed an affidavit and received approval from pretrial services. Pretrial
services came to my apartment and approved the Verizon router and Internet I still paid so that
my cousin could use it. OH, additionally I wanted to be on the safe side so I SPECIFICALLY
asked pretrial services if my cousin could login and handle my affairs such as rent we had to pay,
credit card bills, correspondence and maintenance of my property and tenants in Virginia,

                                                 4
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 6 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

correspondence with my apartment managers and super, printing emails for me, etc and they
gave consent. My cousin also, separately, asked and ALSO received their consent. Yet, that isn't
mentioned at all, because in the upside-down of the American justice system, facts and truths
simply don't matter. So, the FBI snooped on a private citizen, my cousin. stole his Internet traffic
data and claimed it was me without any proof whatsoever. The ROACH's letter to the court
doesn't even mention the fact that my cousin lived with me, let alone had a signed affidavit for
his laptop and was authorized to access the Intemet.
Furthermore, my attorney reached out to them to tell them these obvious facts. They responded
saying, "Oh yeah, that's exactly what we thought you'd say!” um, yes we were planning to use
the truth? But nice work on the prediction? This conversation underscores that not only did they
know my cousin lived with me and was authonzed, but they clearly knew he was the one
accessing the Intemet but intentionally left him out of their ENTIRE letter to deceive the court.
They also intimidated pretrial services into stating that he did not intend to give such "carte
blanche authorization" for my cousin to handle my affairs indefinitely and that it was a
misunderstanding (but still acknowledged our requests AND his subsequent approval!). Do you
need ANY more evidence that the FBI and the ROACH are actively and maliciously lying and
deceiving the judge for the sole purpose of denying me the last civil liberty I had left—my


…


freedom? They don't play by the rules. The law doesn't apply to them. A sense of honor and
dignity don't apply to them. They exist only to inflict maximum pain and suffering on all those
who dare challenge them.


I finish speaking with my attorney and then I'm led back to the holding pen as I await my turn
before tho judge, The judge orders me remanded into state custody since I am a "fugitive on
arrest" (FOA), Once again, despite my innocence and STILL zero convictions, I am ordered into
prison at the point ot a gun, Due to the FBI's diabolical schemes. I am unable to travel to Virginia
myself to handlo these outrageous allegations, Instead, I must rot in prison for 2 weeks as the
FBI cheer and pat each other on the back for a job well-done. Surely, J. Edgar Hoover would
beam With pride at the guileful way his agents circumvented the law and manipulated the system
to throw an innocent man in prison; no doubt there was no coincidence that I'm arrested on the
same day the ROACH sends a letter to the court claiming I violated my bail conditions No, it's
the double whammy effect to overwhelm the judge against me exactly as they planned from the
very first day I was released on bail. Indeed. the long con proves the FBI always gets what it
wants… eventually. And so finally I'm brought to the second prison I've ever been, the first in
the state system to await intake.



                                                 5
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 7 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…


The conditions of the state prison system are horrid and appalling beyond belief. I'm thrown into
a pen the size of a small room with about 12 other guys. There's not even enough room for all of
us to sit on the concrete benches along the walls. The toiled in the back is broken and covered in
feces, as is the entire surrounding area. There are used food trays littered and strewn about the
floor haphazardly and it looks as if it hasn't been cleaned in weeks, or even months. There are
actual gnats, roaches, and various beetles everywhere. The unsanitary conditions are something
from a foreign prison horror flick, but this is downtown Manhattan. The air itself is so rancid that
it's hardly even breathable there's no AC or filter for the air either. We sit, stand, lay across the
floor, and try to tolerate these conditions for 16 full hours before processing even BEGINS. No
words currently exist in the English language to actually describe what it's like to sit in this
hellhole for 16 straight hours. People start to bang on the walls and door and shout like animals
just to get an officer's attention to get basic needs fulfilled. They forget to feed us and we
continually yell about the broken, disgusting toilet because people need to use It—it's not fixed
for 6 hours and then they don't even clean it. They don't bring us water for nearly 8 hours and
neglect every need until we bang like animals. They even refused to let a guy out who was so
sick from the disgusting environment that he was gagging, about to throw up, and yelling for
medical. No one came. No one cared. God forbid if anyone had a heart attack—they'd die right
there in the cell. It's downright inhumane. They cage people and treat them like animals so they
behave like animals. It's a complete breakdown of society and a failure to ensure basic human
rights—not even civil rights anymore—basic human rights like food, water, air, etc. It's an
experience I wish I could record and somehow transfer to others so people could actually
experience and truly empathize how incredibly evil this entire process is. It is actual torture,
plain and simple; this is well beyond cruel and unusual punishment and each and every one of us
was pretrial, not convicted slaves.


We were sleep deprived by the 24-hour bright lights and denied beds that night—forced to sleep
with the roaches on the dirty, smelly, cold, hard floor without even the ability to lay down—there
were too many of us and not enough floor. And so we sat up all night long until medical arrived
at 9 AM to start that part of the intake process. It fook, in total, 40 hours—a full work week—to
get a cell and a bed from the first time arriving at the Manhattan Detention Center. And I was a
lucky one as most people took at least 2 full days if not well over 3 days for the entire intake
process. The incredulous inhumanity of this place IS unlike any evil you've ever experienced.
Seriously, where is the United Nations? Where are the human rights investigations? How is this
acceptable? The tombs we were assigned were also heavily roachinfested and they scurried
across my face and in my bed throughout the night. That first night was also the first snowfall of
the year, but I was denied a blanket so I laid shivering in the fetal position all night long
exhausted, but unable to sleep and ready for death to take me.



                                                 6
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 8 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…


Due to these dreadful conditions including the awful food, broken showers that required you to
press and hold a button for either freezing cold or burning hot water, roach infestation, and
extremely violent individuals (fights breaking out almost every hour), the federal prison system
was better. Well, the state system was simply closer to actual hell, a much larger infinity-
magnitude; it was the real numbers infinity compared to the integers infinity—both prison
systems asymptotically approaching hell, but one clearly much closer. Anyway, since I had to
spend a week in the state system then go to federal court to defend against the prosecutor's
allegations that I violated my bail conditions, then spend another week in prison regardless
before I was brought to Virginia for arraignment and bail there, my legal team decided that it
would be better to CONSENT to federal remand on the conditions that I would be brought down
to Virginia the following week, then return immediately to argue bail in federal court WITHOUT
the whole sexual assault charges looming over me. Phew. Got all that? Basically, the Feds were
doing anything and everything to keep me in prison exactly as they told us: I must now hire
another attorney in Virginia and have two simultaneous cases against me, both of which seeking
to deny me bail and remand me throughout trial—a process that could easily take 2-3 years each.
Two cases. Two jurisdictions. Two lawyers. Two bail hearings. Great.


So there are 4 possible outcomes:


   ● 00 — Lose in state court and get remanded; Lose in federal court and get remanded;
     RESULT:
     REMAND
   ● 01 — Lose in state court and get remanded; Win in federal court; RESULT: REMAND
   ● 10 — Win in state court; Lose in federal court and get remanded; RESULT: REMAND
   ● 11 — Win in both and get released on excessive bail with harsh, unlivable conditions;
     RESULT:
     FREEDOM

So, the following week I'm taken to federal court in chains where we consent to remand without
prejudice on the condition that the Feds allow me to go to Virginia and take care of that case
first. And so I was turned back over the Marshalls and processed back into the federal system
where I was transferred to a third person: 3 different prisons now in the span of 3 months—still
ZERO convictions. No criminal convictions, no jury to find me guilty, no sentencing only
judges who have found me guilty without a trial and forced me into prison at the point of a gun.
American justice


The next week came and passed. The Virginia authorities were scheduled to pick me up on the
19th for my scheduled court date on the 21 st. No one came—I missed the Virginia court
                                               7
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 9 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

appearance. What happened? Everything was arranged, the paperwork signed, and the authorities
set to pick me up. Take a guess what happened: the conniving, diabolical ROACH. ROACH. He
did roach-Ilke things, He called the Virginia District Attorney and directly intervened to cancel
the pickup and dictate to Virginia that they file a detainer against me instead. This evil ploy
assured that I would not be deadlocked—Declared a danger to society because of the Virginia
arrest on sexual assault, but unable to address this ridiculous, underlying issue because the Feds
declared me a danger to society and had me remanded. So, I would be in federal prison because
of a state charge that I was unable to fight because I was in federal prison. Outplayed again by
deceptive liars who never intended to allow me to address the state issues as they knew it would
be thrown out, Dishonorable demons Who had me set up from the get go, who circumvented a
judge's order to grant me bail from the very first day I left prison: Recall that the FBI setup the
Virginia arrest the day I left prison; they knew my cousin was accessing my email and paying
my bills because we had it approved by pretrial services. Thus, they malevolently setup and
planned to deceived a federal judge just so they could strut their power and laugh menacingly as
an innocent American patriot who hunted down terrorists and served his country honorably was
dishonorably thrown in prison and tortured by this very same country he served. Forget the
worthless Mueller investigation, the United States must immediately call a special counsel to
investigate the FBI and federal prosecutors in this vindictive, maleficent handling of my case as
well as others it's incredibly disturbing that these people are operating with no supervision or
accountability; the FBI must be entirely dissolved.


And so, due to this unspeakable evil, I was unable to spend Christmas in Texas with my family,
but instead, in federal prison presumed guilty of a crime that I never committed. Don't ever take
your freedom for granted—hold loved ones close and cherish your precious time together; not
only could they fall victim to some unpreventable tragedy or illness this time next year, but they
may well fall victim to Big Brother Presumed guilty and tortured by the Police State. Be wary
should you fall into the crosshairs of the vindictive federal government as they will unleash
unlimited resources to crucify you.


To add insult to injury, the FBI also contacted my new federal prison and directed the warden to
disable my TRULINCS email access. I had this access at the first federal prison and for several
weeks at this new prison, up until I sent an email via TRULINCS to my lawyer commenting on
the irony of now having more civil liberties in prison that I did under house incarceration. The
next day my account was disabled. The FBI (or is it the KGB?) make no attempts to conceal
their dirty, dishonorable tricks. And why should they? They've treated people like this for
decades with impunity. And so now with my TRULINCS disabled, I had less access and rights in
federal prison than murderers, rapists, and most ironically, terrorists.


The bail argument in federal court was a decisive loss. The ROACH lies and argues that Virginia
                                                8
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 10 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

found new evidence proving I'm guilty of the sexual assault despite the fact that the Virginia
District Attorney tells my attorney that no, still all they have is what the FBI sent them, along
with the directive to prosecute me. But, federal prosecutors are permitted to lie to a federal judge.
In fact, the ludicrous idea of arguing a Virginia case in New York federal court on hearsay alone
doesn't even phase the judge he concurs with the ROACH that I am guilty of everything. The
ROACH argues I violated my bail conditions, and this 300-year-old judge, who almost certainly
dislikes the Internet and technology in general, and who definitely does not understand the most
basic concept of modern technology (as his only experience is through his jitterbug phone),
unequivocally rules that I clearly violated bail ipse dixit. Throughout my attorney's argument, the
judge actually makes snide comments and openly mocks hirm his bias it couldn't have been
clearer from the moment we stepped into the courtroom. He had his mind made up and there was
nothing we could do or say. We had no chance. Incredulously, despite my attorney's urging to
ask pretrial services about our conversations, the judge blatantly refuses! The man's Sitting right
there and will tell you that we asked and he granted permission for my cousin to access the
Internet (although, of course, he claims it was a misunderstanding and he didn't intend to give us
such carte blanche access, but there was clear effort to abide by the judge's ruling nonetheless).
Nope, the fix was in. The old white man was unfit to judge anyone fairly and held a clear bias.
This is the American justice system. The federal prosecutor is all-powerful and need only
whisper in the ear of his colleague, the judge, for everything to go his way.


And so I was directed to federal prison for the remainder of my case up through trial the official
determination of my guilt or innocence—in federal prison presumed guilty. The crime that
landed me in indefinite incarceration in America? Asking my cousin to pay the bills and Google
"pretrial detention case law” whenever he gets a chance for my "Presumption of Innocence:
Redress of Grievances". Not only that, but my lawyer must obtain a security clearance to see the
discovery, that, 5 months after my arrest I still haven't seen for my case. I have no right to a
speedy trial due to issues of national security and I must now wait 6-9+ months in federal prison
for my attorney to obtain a security clearance before I can even start on my case. American
justice at its finest.


Finally, I'm going to end this article with an early experience I had in this third federal prison,
MCC, which I sent the warden. I never received any reply. I've realized that the Feds not only
block Internet access here to prohibit us from assisting in our own cases, but also to raise an iron
curtain across its inhumane prison system. Why do tyrannical governments ban Internet access
from its citizens? One, to keep them ignorant of the outside world; and two, to prevent its
citizens from unmasking the government's facade. The Feds ban Internet access for the latter—
can you image what would happen if tortured slaves tweeted from prison? "Yeah, the c/o just
beat George senseless again for asking how many days until they feed us. LOL.
#TheLifeOfASlave #AnotherDayAtMCC". Their days of doing whatever they want without

                                                 9
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 11 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

recourse, accountability, or punishment would end abruptly. So, obviously, forbid the slaves
from free speech. In fact, let's monitor all communication from prison and actively block
anything negative about us. Anyway, here's what happened to me at MCC:


As I was getting ready for bed after lockdown one night, I fell and cut my hand on my locked.
There are no ladders for the upper bunk and traversing can sometimes be dangerous. I put
pressure on my wound to stop the bleeding, but to no avail. Around 10:15 PM, I started pounding
on my cell door for the C/O—Note, there is no other way to contact the C/O once we're locked in
our cages except to make noise and hope they hear. Once again, if you have a heart attack or
something and can't make noise then you will die here. The C/O eventually came around and I
showed him my hand and told him that I'd been bleeding for 30 minutes and it won't stop. I
simply requested some basic first aid that should very easily be accessible in the United States.
The officer claimed there was no first aid kit at all in the unit or ANY available medical
assistance, but that he would call it in and return with help.
He never came back.

Around 11:00 PM, I began banging on the door again. This time he did not come at all. There
was blood all over my cell, in the sink, the toilet, and no indication of it stopping any time soon.
The officer didn't know anything about my medical condition—my congenital heart defect and
the blood thinners I had been on that inhibit the body's natural blood clotting functionality to
lower my high blood pressure -- so I was legitimately concerned and needed medical assistance.
Incredulously, the officer continued to ignore me after 15 minutes of loud banging so I began
kicking the door and yelling so loudly that the entire tier woke up and began calling for the C/O
as well. It is so degrading and humiliating to resort to such primal, animalistic behavior for self-
preservation, but when you are thrust in a situation your will to survive kicks in and takes over—
yet, this isn't a lion chasing me, but a deep gash in my hand while locked helplessly in a cage.
Recall that, once again, I have never been convicted of a crime (l just really can't stress that
enough), and yet J am treated as if I have no basic human rights no right to medical aid or
assistance; no right to life. It took another 20 minutes for the officer to respond. 20 minutes of
humiliating door-kicking and yelling just to get the officer's attention. When he finally did
respond, he was visibly upset and irritated. He told me to "shut the fuck up and go to bed". He
then turned and started walking away, murmuring that he can't get any sleep here. Sorry to
interrupt your beauty sleep on the job for my health. Clearly the officer took this shift because he
thought it would be easy as all the slaves are locked away in cages, so there's nothing to do. As
he walked off, I yelled after him, asking his name, and he turned and ran back to my cell door
and yelled, "Clarke. That's Clarke with an 'E', bitch. Do you want me to write it down for you on
a BP8? Huh?" He continued to intimidate me and threaten to send me to the box (solitary
confinement) all-the-while insinuating that I was simply overreacting because he had seen
similar cuts on people all the time and it seemed perfectly fine to him. He again called me a
bitch, then walked across the hall to the cell across from mine and began to mock me with the

                                                10
      Case 1:17-cr-00548-PAC Document 455-13 Filed 02/24/21 Page 12 of 12

9 – Presumption of Innocence: The Devil’s Dishonest, Deplorable, Diabolically…

other inmates asking,
"Can you believe this little bitch here?"
He laughed and taunted me before finally walking away. I had no idea what to do now since I
was continuing to bleed and had been completely humiliated, ignored, and vilified by the officer
responsible for my well-being. This is incredibly unprofessional and absolutely unacceptable
behavior. It's a clear violation of federal law and civil rights. The officer eventually came back
with a few Band-Aids, threw them at me and said, "Why don't you stick your finger up your ass
to stop the bleeding, bitch?" as he laughed and walked away.
Incredible.

The officer's medical expertise and recommendation is indicative of ineffective training and a
lack of morality that I find appalling. How can the Federal Bureau of Prisons condone and
encourage such abhorrent behavior? I never received an answer as the warden ignored me. No
repercussions. There is no accountability here. We are slaves and are treated as such.


But I say to you: Do not resist the one who is evil. But if anyone slaps you on the right cheek,
turn to him the other also. But I say to you: Love your enemies, bless those who curse you, do
good to those who hate you, and pray for those who persecute you.


—John Galt




                                                11
